Case 1:20-cv-02320-RBW Document 28-3 Filed 12/08/20 Page 1 of 4




                    Exhibit C
Case 2:20-cv-00630-JMS-DLP
         Case 1:20-cv-02320-RBW
                             Document
                                 Document
                                      33-2 28-3
                                            Filed Filed
                                                  12/07/20
                                                        12/08/20
                                                             PagePage
                                                                 1 of 32PageID
                                                                         of 4  #: 692

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

  PATRICK R. SMITH and BRANDON S. HOLM, )
                                        )
                   Plaintiffs,          )
                                        )
              v.                        )                     No. 2:20-cv-00630-JMS-DLP
                                        )
  WILLIAM P. BARR, et al,               )
                                        )
                   Defendants.          )


                               DECLARATION OF RICK WINTER

  I, Rick Winter, do hereby declare and state as follows:

  1.     I am employed by the United States Department of Justice, Federal Bureau of Prisons

         (“BOP”), as Regional Counsel for the BOP’s North Central Region. I have held this

         position since October 2016. I have been employed by the BOP since 1994. I am also

         involved in functions related to the BOP’s role in effectuating executions.

  2.     The statements I make hereinafter are made on the basis of my review of the official files

         and records of the BOP, my own personal knowledge, or on the basis of information

         acquired by me through the performance of my official duties.

  3.     I am aware that Yusuf Ahmed Nur provided a declaration regarding the execution of

         Orlando Hall in the above referenced lawsuit. [Dkt 29-6] Specifically Mr. Nur, Hall’s

         Minister of Record (MOR), claims staff members inside the execution facility were not

         wearing masks.

  4.     I witnessed the execution on November 19, 2020, from a room adjacent to the execution

         room. I could see the entirety of the execution process through a large window which was

         not covered at any point. The audio from the execution room was broadcast to the room I

         was in throughout the entire process.

  5.     In his declaration, Mr. Nur claims that the two executioners were not wearing masks. Dkt

                                                  1
Case 2:20-cv-00630-JMS-DLP
         Case 1:20-cv-02320-RBW
                             Document
                                 Document
                                      33-2 28-3
                                            Filed Filed
                                                  12/07/20
                                                        12/08/20
                                                             PagePage
                                                                 2 of 33PageID
                                                                         of 4  #: 693

        29-6 ¶ 6. From the context of the statement, it appears he is referring to the United States

        Marshals’ representative, and the BOP’s government official in the execution room.

  6.    I observed both the United States Marshals’ representative, and the BOP’s government

        official throughout the execution process. I saw them to both be wearing masks up until

        the point in the execution process when the curtains were raised for witnesses to be able to

        view the proceeding.

  7.    When the curtains raised, the Marshals’ representative and BOP official needed to

        communicate clearly to each other and to the witnesses in the various witness rooms.

        Specifically, the BOP official needed to ask Hall if he wished to make a last statement,

        read his sentencing information aloud, and ask the U.S. Marshals’ representative to check

        for impediments to the execution. The U.S. Marshals’ representative asked, via phone,

        whether there were impediments to proceed, and communicated the response to the BOP

        official. Given the critical importance of these communications, both individuals removed

        their masks for a brief period of time so that they could clearly communicate. As soon as

        the execution was completed and time of death announced, both individuals put their masks

        back on.

  8.    Incident to the November execution, six members of the BOP execution took COVID-19

        tests at Terre Haute. All six team members who tested at Terre Haute received negative

        results. However, additional team members tested positive for COVID-19, upon returning

        to their homes. Specifically, six team members tested positive within approximately one

        week from their return home. An additional two staff members tested positive more than

        one week after returning home.

  9.    In deciding when to return to work, these individuals followed the applicable Center for

        Disease Control (CDC) guidelines. The CDC advises that individuals who had COVID-

        19 can be around others after 10 days since symptoms first appeared and 24 hours with no


                                                 2
Case 2:20-cv-00630-JMS-DLP
         Case 1:20-cv-02320-RBW
                             Document
                                 Document
                                      33-2 28-3
                                            Filed Filed
                                                  12/07/20
                                                        12/08/20
                                                             PagePage
                                                                 3 of 34PageID
                                                                         of 4  #: 694

         fever without the use of fever-reducing medications, and if other symptoms of COVID-19

         are improving. For individuals who had COVID-19, but were asymptomatic, the CDC

         advises they can be around others after ten days have passed since their positive test. See

         https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/end-home-isolation.html.

         Accordingly, five of the team members who tested positive after the November 19

         execution plan to travel to Terre Haute for the upcoming December executions. One

         additional team member could return to work in accordance with CDC guidelines, but

         cannot attend the December executions for personal reasons. The two team members who

         tested positive more recently do not plan to attend the December executions.



  I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and

  correct. Executed this   7th    day of December, 2020.

                                                      RICHARD              Digitally signed by
                                                                           RICHARD WINTER

                                                      WINTER               Date: 2020.12.07
                                                       __________________________
                                                                           16:00:23 -06'00'
                                                       Rick Winter
                                                       Federal Bureau of Prisons




                                                  3
